WILKINSON, Circuit Judge,
concurring:
I am happy to concur in Judge Niemeyer’s fine opinion. This expression of the en banc court should encourage the more vigorous use of § 1915(d) and make reversals of such dismissals rare events. At the same time, no one should be under the illusion that 28 *957U.S.C. § 1915(d) provides the answer to the swelling tide of state prisoner litigation in federal court.1 Absent Congressional action, this problem will only worsen.
I.
The in forma pauperis statute was originally enacted in 1892. See Act of July 20, 1892, ch. 209, 27 Stat. 252 (codified as amended at 28 U.S.C. § 1915). It is a study in the resolution of competing interests. In § 1915(a), Congress sought to ensure that personal wealth would not determine access to the federal courts. In § 1915(d), however, Congress simultaneously sought to prevent abuse of the privilege of cost-free-access. Subsections (a) and (d) necessarily inform the meaning of each other. Remarkably, the operative language of what is now § 1915(d) is substantially the same as it was in 1892. Compare ch. 209, § 4, 27 Stat. 252 (“[T]he court ... may dismiss any such cause so brought under this act ... if said court be satisfied that the alleged cause of action is frivolous or malicious.”) with 28 U.S.C. § 1915(d) (“The court ... may dismiss the case ... if satisfied that the action is frivolous or malicious.”).
More than a century later, we have strayed far from the balanced scheme set forth in the in forma pauperis statute. The intended purpose of § 1915(d) — to counterbalance § 1915(a) by preventing abuse of the judicial system — is not being achieved in modem practice. Developments in the law since 1892 and the attendant rise in prisoner petitions have -undermined the efficacy of § 1915(d).
The root of the problem is that the in forma pauperis statute was passed long before the emergence of § 1983 as the broad-based cause of action that it is today. Beginning in the 1960s, a plethora of new constitutional rights were created which, coupled with a reinvigorated § 1983, see Monroe v. Pape, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961), produced an upsurge in constitutional litigation. Whereas suits under § 1983 accounted for 1% of all civil cases filed in the district courts in 1967, they grew to constitute 14% of that docket in 1993. In raw numbers, this translates into an increase in complaints from 878 to more than 33,000. Robert G. Doumar, “Prisoner Cases: Feeding the Monster in the Judicial Closet,” 14 St. Louis U. Pub.L.Rev. 21, 23 (1994) (Table 1) (citing Admin. Off. of the U.S. Courts, Ann. Reps, of the Director).2 The statistics generated by this unnecessary avalanche of filings have been periodically used to make the case to Congress for further federal judicial growth.
State prisoners have also become the classic § 1983 plaintiffs. This is not surprising, as such prisoners are subject to constant state control and have a surplus of free time. See Savage v. CIA 826 F.2d 561, 563-64 (7th Cir.1987). To complicate matters further, our contemporary legal system invites prisoners to sue. Any rational prisoner will bring more rather than fewer suits, regardless of the legal merit of the claims. As Chief Justice Rehnquist put it, “The inmate stands to gain something and lose nothing from a complaint stating facts that he is ultimately unable to prove.” Cruz v. Beto, 405 U.S. 319, 326-27, 92 S.Ct. 1079, 1084, 31 L.Ed.2d 263 (1972) (Rehnquist, J., dissenting). Whether the incentive to sue is a “sabbatical in the nearest federal courthouse,” id., the harassment of prison officials, or the prospect of monetary recovery, there is little downside for the plaintiff.
It should come as no surprise that § 1915(d) has been largely ineffective in handling the flood of prisoner complaints that inundates the federal courts. Indeed, in the Norfolk Division of the Eastern District of Virginia, § 1915(d) dismissals accounted last year for only 4.8% of dismissals of prisoner civil rights filings. Doumar, supra, at 29 n. *95832. And even when a claim is dismissed under § 1915(d), that dismissal is appealable as a matter of right, which expends further public resources.
In sum, developments in the judicial interpretation of § 1983 and the Constitution have fueled an explosion in prisoner litigation. Yet while the realities of in forma pauperis litigation are vastly different from what they were in 1892, § 1915(d) has remained essentially unchanged. Thus, district judges are equipped with a nineteenth-century tool to handle a late twentieth-century phenomenon.
II.
Prisoner petitions pose serious problems for the federal courts. First, the sheer number of prisoner complaints, most of which are meritless, imposes tremendous costs on the judicial system. The Supreme Court has lamented that these petitions often result in the “squandering of judicial resources with little offsetting benefit to anyone.” Sandin v. Conner, — U.S. —, —, 115 S.Ct. 2293, 2299, 132 L.Ed.2d 418 (1995). In the context of a prisoner’s in forma pauperis suit under the Freedom of Information Act, the Seventh Circuit described those resource costs as follows:
We cannot forbear to express concern about the waste of judicial resources that is involved in allowing a person to obtain two levels of federal judicial review of an agency’s denial of a claim for $39.20. Of course, every person — even the humblest — even a prison inmate — should have a remedy of some kind against the arbitrary denial of his legal rights. But surely there is a better way — having due regard for the rise in federal judicial caseloads, the limited capacity of the federal judiciary, and the costs imposed on litigants whose equally weighty or weightier concerns are pushed farther back in the queue — to provide such a remedy in a [minor] case than by giving the claimant the full run of the Article III courts.
Savage, 826 F.2d at 563.
Second, the great number of prisoner petitions has forced federal courts to resort to adjudicative systems in which decisions are handed down with only the tangential involvement of Article III judges. The use of staff counsel and other alternative modes of judicial decisionmaking has been increased for the specific purpose of handling these claims. Doumar, supra, at 27-29. Whenever claims are disposed of without the closest attention of the judges, the legitimacy of the federal courts is at risk. Furthermore, where Article III judges are directly involved, the predominance of these cases threatens to convert the job of judging, particularly at the trial level, into a subspecialty of prison litigation. This will diminish the attractiveness of the federal bench for many candidates.
Finally, excessive prison litigation under § 1983 results in undue federal interference with the daily administration of state prisons. Federal judicial micromanagement of state prisons is, among other things, a recipe for poor administrative results. Federal litigation also undermines the maintenance of state prison discipline by perpetually placing authority on the defensive. Accordingly, we have recognized that “absent the most extraordinary circumstances, federal courts are not to immerse themselves in the management of state prisons or substitute their judgment for that of the trained penological authorities charged with the administration of such facilities.” Taylor v. Freeman, 34 F.3d 266, 268 (4th Cir.1994). Notwithstanding this salutary admonition, the federal judiciary is asked day after day to monitor the minutiae of state prison life. Every aspect of prison administration — from food to disciplinary measures, housing and custody arrangements, medical care, prison transfers, parole eligibility, and the handling of mail and personal belongings — is brought into question. The processes of litigation occasion interference and disruption, even where the merits of an action are resolved against the claimant. This is to the lasting detriment of the federal-state balance. “It is difficult to imagine an activity in which a State has a stronger interest, or one that is more intricately bound up with state laws, regulations, and procedures, than the administration of its prisons.” Preiser v. Rodriguez, 411 U.S. 475, 491-92, 93 S.Ct. 1827, 1837, 36 L.Ed.2d 439 (1973). It is, ironically, equally difficult to *959imagine a field in which the federal judiciary has become more completely immersed.
III.
Although district courts may not exceed their statutory authority and dismiss nonfriv-olous suits under § 1915(d), they should not hesitate to employ § 1915(d) to effectuate Congressional intent. The provision gives district judges great latitude in determining the question of frivolity. Adams v. Rice, 40 F.3d 72, 74 (4th Cir.1994). Reviewing courts can best serve the statutory purpose by according substantial deference to a district court’s decision to dismiss. See Denton v. Hernandez, 504 U.S. 25, 33-34, 112 S.Ct. 1728, 1734, 118 L.Ed.2d 340 (1992).
In addition, courts may devise filing fee requirements pursuant to their local rules. In the Eastern District of Virginia, for instance, prisoners who wish to proceed in forma pauperis must pay a partial fee based on their bank account deposits over the preceding six months. See Doumar, supra, at 31 (explaining that this rule “forces prisoners to determine whether their complaint is worth the cost of proceeding with their suit”). In extreme cases of abuse of the judicial process, courts have enjoined prisoners from filing suits without permission. See e.g., In re Tyler, 839 F.2d 1290 (8th Cir.1988). Finally, courts must take cognizance of 42 U.S.C. § 1997e, which permits them to require exhaustion of administrative remedies for prisoner claims under § 1983, so long as the state’s grievance procedure meets minimum standards of fairness.
These tools have long been available yet they have failed to stanch the flow of prisoner petitions. Courts are, after all, judicial bodies, and the steps judges take in coping with a systemic problem such as this are properly limited to the margins. It is Congress that must undertake the basic reforms that are necessary. See e.g., Free v. United States, 879 F.2d 1535, 1536 (7th Cir.1989) (suggesting that Congress create “an exclusive rather than merely a preliminary administrative remedy for small tort claims by federal prisoners”); Doumar, supra, at 38 (suggesting that Congress route suits by state prisoners exclusively to state court). The federal nature of a claim does not always require a federal court to resolve it. State bodies should be the ones to hear complaints about state prison management. The experiment in federal oversight has outlived its usefulness.
Judges DONALD RUSSELL, WIDENER, WILKINS, HAMILTON, and WILLIAMS authorize me to say that they join in this concurring opinion.

. While there is no necessary correlation between in forma pauperis plaintiffs and prisoners, there is an actual one. See Free v. United States, 879 F.2d 1535, 1539 (7th Cir.1989) ("|T]he vast majority of prisoners are indigent, necessitating the filing of their complaints in forma pauperis (Coffey, J., concurring).


. To suggest, as our dissenting colleagues do, that the increase in filings is primarily a function of prison populations is to overlook this prolonged upward trend.